 In the Matter of FAIRMONT CREAMERY COMPANY, D/B/A CONCORDIACREAMERY COMPANY, AT CONCORDIA, KANSAS,andAMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFFILI-ATED WITH THE AMERICAN FEDERATION OF LABORCaseNo. 0-2649.-DecidedJuly 23, 1943DECISIONANDORDEROn June 16,1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support in its exceptions.TheBoard has considered the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial errors were committed.Therulings arehereby affirmed.The Board has considered the Intermediate Report, the respond-ent's exceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations made by theTrial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Fairmont'Creamery Com-pany, doing business as Concordia Creamery Company, Concordia,Kansas, and its officers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self -organ-ization, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.51 N. L. R. B., No. 110.651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Post immediately in conspicuous places in its plant at Con-cordia, Kansas, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees statingthat the respondent will not engage in the condlvct from which it isordered to cease and desist in paragraph 1 of this Order;(b)Notify the Regional Director for the SeventeenthRegion inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.CHAIRMAN Mills took no part in the consideration of the above,Decision and Order.INTERMEDIATE REPORTMr. JohnA.Weiss,for the Board.Mr. Leonard A. Flansburg,of Lincoln,Neb. andMr. C. B.Evinger,of Omaha,Neb , for the respondent.Mr. T. J. Lloyd,of Kansas City, Mo., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on May 19, 1943,by Amalgamated MeatCutters and Butcher Workmen of North America, affiliated with the AmericanFederation of Labor, herein called the Union, the National Labor Relations Board,herein called the Board,by the Regional Director for the Seventeenth Region(Kansas City,Missouri)issued its complaint dated May 21, 1943 against FairmontCreamery Company, doing business as Concordia Creamery Company, Concordia,Kansas, herein called the respondent,alleging that the respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8 (1)and.Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint accompanied by notices of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices,the complaint alleged in substance ;(1) that since about January 1, 1943, the respondent,by its officers,agents andsupervisory employees,has sought to dissuade its employees from affiliating withany labor organization;uttered statements whiclh were prejudicial or derogatoryto the Union,itsmembers and officers,and labor organizations in general ; ques-tioned its employees concerning their union membership and attendance uponunion meetings;made false statements concerning other affiliates of the Unionwhich had organized the employees of other plants of the respondent;requiredemployees,who were members of the Union,to work at a time when they wereplanning to attend a scheduled meeting of the Union ; sought to discredit theUnion, its affiliates and other national labor organizations;and (2)that by theaforesaid acts, the respondent interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section7 of the Act.Pursuant to notice,a hearing was held at Concordia, Kansas, on June 2, 1943,beforeW. P. Webb, the Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondent were represented by counsel ; theUnion by its representative.All participated in the hearing.Full opportunity tobe heard,to examine and cross-examine witnesses and to introduce evidencebearing upon the issues was afforded all parties. CONCORDIA CREAMERY COMPANY653At the beginning of the hearing, the respondent filed its answer admittingcertain allegations of the complaint in respect to its business, but denying allmaterial averments relating to the unfair labor practices.At the conclusion of the hearing, the respondent's counsel moved to dismissthe complaint in its entirety for lack of proof.Ruling on this motion wasreserved by the Trial Examiner, which motion is, at this time, denied by theundersigned.The motion of the Board's counsel, made at the conclusion of the hearing, toconform the pleadings to the proof in respect to minor inaccuracies as to dates andthe spelling of names, was granted by the Trial Examiner without objection.At the conclusion of the hearing, oral argument on the record was made beforethe Trial Examiner by counsel for the Board and the respondent, respectively.Opportunity to file briefs with the Trial Examiner was afforded the parties.On June 14, counsel for the respondent filed a brief with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Fairmont Creamery Company, is a Delaware corporationhaving its principal office in Omaha, Nebraska. It is duly licensed to dobusinessin the State of Kansas, where it owns and operates a number of plants. At itsConcordia, Kansas, plant, which it purchased in 1927, the respondentis doingbusinessunder the firm name and style of Concordia Creamery Company,' whereit is engaged in the purchase and sale of poultry, eggs and dairy products.During the calendar year 1942 the respondent purchased the aforesaid productsfor its Concordia plant to a value in excess of $50,000, of which 10 percent waspurchased outside of Kansas and shipped from points outside of Kansas to itsConcordia plant.During that period the respondent sold and distributedfinishedproducts processed at its Concordia plant to a value in excess of $50,000, of which65 percent was shipped, to points outside of Kansas.The respondent normallyemploys atotal of approximately 190 employees at its Concordia plant.Therespondent admits, for the purpose of this proceeding, that since January 1, 1943,it hasbeenengaged incommerce within the meaning of the Act.II. THEORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America is alabor organization affiliated with the American Federation of Labor admittingto membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESIn the first part of 1943 the Union began an organizational campaign in therespondent's Concordia plant and approximately 7 organizational meetings wereheld in Concordia.As a result of these meetings, a number of the respondent'semployees joined the Union.The first few meetings were fairly well attended,from 26 to 30 persons being present, but only 2 or 3 persons attended the last 2meetings.From February 25 to March 9 these meetings were conducted byRobert Nielubowski, international representative of the Union.Prior to thattime two other representatives of the Union conducted the campaign.iThe 'respondent owns and operates other creamery plants in Kansas and Nebraska ;however, its Corcordia, Kansas, plant is the only plant involved in this proceeding. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD'On February 24 the Union distributed at the plant a number of copies of ahandbill, herein called the February handbill, advertising a union meeting thenext day at 8 p. M.,2 which statedinter aliathat the Union h'a.d already securedcontracts with the respondent covering the employees at the respondent's plantsat Omaha, Crete, and Grand Island, Nebraska, and that it had just organizedthe respondent's employees 'at its plant in Alliance, Nebraska ; that the .Unionhad secured a raise in pay for all these employees-women to 44 cents per hourand men to 53-581/2 and 60 cents per hour; and that an open meeting would beheld at the Roller Rink, Concordia, Kansas, February 25.According to the credible testimony of Erhart Edquist, manager of the re-spondent's Concordia plant, and C. B. Evinger, the respondent's general person-nel director in the head office at Omaha, Nebraska, in February, Edquist learnedof the Union's activity in the plant ; about that time Evinger came to Concordia ;Evinger told Edquist the foremen were not to discriminate against any em-ployee on account of membership or non-membership in any union, and that-therespondent did not want to become involved in union matters, except whenquestions were asked by employees, and then "to tell them the truth." Evingeralso told Edquist that on the date the February handbill was distributed, therespondent had contracts with the Union at its Omaha, Crete, and Grand Islandplants, but not at the Alliance plant, and no election had been held at Allianceto determine the Union's majority; also that the wage rates set out in theFebruary handbill were the rates obtaining only at the Omaha plant. Edquistand Evinger told the foremen 8 that the statement in the February handbillIThis handbill stated as follows :TO ALL EMPLOYEES OF THE FAIRMONT CREAMERY CO.-CONCORDIA, KANSASGREETINGS :They say the proof of the pudding is in the eating, and that goes for other things too.DO YOU KNOW-That we, "The Amalgamated Meat Cutters and Butcher Workmen A F. of L." havesigned contracts with the Fairmont Creamery Company in the following cities : Omaha,Nebraska ; Crete, Nebraska ; Grand Island, Nebraska, and have just organized Alliance,Nebraska.DO YOU KNOW-That we have raised the pay for all these workers who work for Fairmont, to thefollowing scale :Women 440 per. hour ; men 53-58i/2 and 600 per hour. These peopleworked for about the same wage you are working for, when we organized them.Theynow receive time and one-half for all time worked over forty (40) hours in,any oneweek.They receive a vacation with pay after being in the employment of the companyone year and they receive many other benefits through their Union.DO YOU KNOW-That the Company must recognize the Union of your own choosing? YES and thelaws of the United States gives you this right and their protection as an AmericanCitizenDO YOU KNOW-That we have clean rest rooms, and two ten (10) minute rest periods every day, onein the forenoon and one in the afternoon for the Fairmont Workers in these other citieswe have organized.Now so that you as employees may enjoy better working conditions and open thedoor for better wages we are holding an open meeting with all workers cordially invited.THURSDAY FEBRUARY 25-8 p in. at the ROLLER RINK-W. 6tb STREET-CONCORDIA, KS.Signed : THE AMALGAMATED MEAT CUTTHRSAND BUTCHERWORKMEN OF N. A. AMERICAN FEDERATION OF LABOR.It was stipulated by the parties that the following employees of the respondent at ItsConcordia plant, at all times material herein, were foremen occupying supervisory positions,with authority to hire, fire, direct, and reprimand other employees ; Frank Phillips, poultrydepartment ; William Frundell, creamery department ; Arnold Schroeder, engineering depart-ment ; and Lyle Carmichael, personnel department. CONCORDIA CREAMERY COMPANY655that the Union had organized the Alliance plant, and the inference that theUnion had secured a raise in pay for all of-the employees,other than theConcordia plant, were not true.They told the foremen that they would haveto take a neutral attitude toward the Union's activities, as the Act forebadethem"taking any side one way or the other, but if the employees asked themquestions about the Union they should go ahead and answer them to the bestof their ability" ; that "it was entirely up to the employees, and that should beour attitude, but when they were asked by an employee, or asked their opinion,they had a perfect right to explain their opinion,so long as it wasn't coercionof the employee, or anything like that ; that we would stand for no threats, andshould not let it affect any employee's tenure of hire with us in any way, shapeor form."The respondent did not inform the employeesin generalthat thiswas its policy.It only instructed the foremen.Neither did the respondent postany notice or in any other way inform the nonsupervisory employees that theFebruary handbill was not true.On February 24 or 25, Foreman Schroeder said to Albert Aldrich, an employeein the engineering department,"I heard you joined the union."Aldrich repliedin the negative.Schroeder then said, "I would like to talk to somebody whodid, and see what they would gain by joining the union." Aldrich said thathe would join the Union if he could get more pay by doing so. Schroeder re-plied that the unions in the East could not get a raise in pay, and he did notthink that the Union could in the respondent's plant 4 In connection with thisconversation between Schroeder and Aldrich, Schroeder testified as follows :I told him [Aldrich] I had heard he had joined the union, and I asked himif he did . . . I heard he [Aldrich] joined the union, and I told him I wouldlike to get his ideas why he did, or someone's ideas, just to see what thereason would be.Evidently he would be dissatisfied, and I would like tokiiow his reasons for doing that.According to the undenied testimony of Pearl Barker,'which is credited bythe undersigned,on February 24 or 25 Foreman Phillips came up to Barker inthe plant and after saying that probably Barker was a union man, Phillipsbegan to comment on the February handbill, a copy of which he had in his hand.He told Barker that the Alliance plant was not organized ; that the employeesin the Omaha plant were entitled to higher wages than the Concordia plantemployees because of the higher living expenses in Omaha ; that there werenot many more Union members left in the Omaha plant;and that he did notthink the Union could do them"a bit of good."Alfred Rarick, an employee in the poultry department, testified that he hadseveral conversations with Foreman Phillips about the Union ; that in FebruaryPhillips said to him, "I understand you are the ringleader trying to get the em-ployees to join"; that he denied it, and then Phillips said to him "Do you knowwhat I ought to do with you fellows who join the union? I ought to work youyour union (sic) 40 hours a week, and then let you lay off the rest of the week",that Phillips further told him it would cost $28 or $29 a year to belong to theUnion, and that the respondent would check-off the union dues; that on anotheroccasion Phillips said to him, "I understand you are telling the employees theyhave to join the union or quit"; that he denied this statement and asked Phillipswho told him, and Phillips refused to tell him ; that Phillips then said to him, "If4 This finding is based on the undenied testimony of employee Albert Aldrich.Aldrichdid not join the Union.c Barker was employed by the respondent from'September 1942 to the middle of April 1943in the poultry department. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou've got so much money to throw away on unions, why don't you give some of itto me, I can use it"; that on February 24, Phillips read to him the Februaryhandbill and said that the Alliance plant was not organized ; that the Omahaemployees should get higher wages than the other plants; that-the Crete planeemployees, with the exception of one woman supervisor, did not receive anyhigher pay than the Concordia plant employees ; that Phillips then asked him if hewas going to the union meeting- the next night ; and that Phillips told him anumber of times he could not see where it would do him any good to join theUnion.Clayton Hillan ° testified that during 1943, while he was employed in the plant,he had three or four conversations with Foreman Phillips about the Union duringworking hours ; that on the one occasion Phillips asked him if he was going toa union meeting the next day, and when he replied in the affirmative, Phillipstold him if he knew what was good for him he had better stay away from themeeting ; that on another occasion Phillips asked him if he had attended aunion meeting, how many had joined the Union, and who was the first one to join ;that he replied he had gone to the meeting, and all of those present, except one,had joined, and either he, or employee Elvin Smith was the first to "sign up";that Phillips further said to him that it would not do him any good if the Union"did go through", they might get a "little more money per hour, but the unionwould more than get what raise" they got.Phillips testified that he talked about the Union more to the employees whowere members of the Union than he did to the non-members because "He [Phillips]was asking what they knew about it [the union]. I didn't know much about theunion, and I like to learn things as I go along. If there is union activity, it isonly natural that you want to learn what they had " Phillips further testifiedthat he had brought up the subject of unions in his talks with the employeeswithout first having been asked any questions by the employees. The only partof Rarick's testimony that was denied by Phillips was that he said to Rarickthat he should work the union employees 40 hours a week and then lay themoff for the rest of the week, and that he told, him that it would cost $28 or $29to belong to the Union.He did not remember saying to Rarick that it would notdo him any good to join the Union.In respect. to the testimony of Hillan as related above, Phillips testified thathe had talked to Hillan about the Union and that he understood that Hillan wasa member of the Union; and that on one occasion he asked Hillan "just what it[the Union] was all about."However, Phillips denied that he asked Hillanif he was going to a union meeting and also denied having said to Hillan thathe had better stay away from the meeting if he knew what was good for him.The undersigned does not credit the partial denial of Phillips in respect tothe testimony of Rarick and Hillan and in view of the entire record, and fromhis observation of the witnesses, the undersigned finds that Phillips made thestatements substantially as testified to by Rarick and Hillan.Loyal Parratt 7 testified that during ,February and March, while workingin the plant, he had a number of conversations about the Union with his fore-man, William Frundell; that on one occasion Frundell called his attention toa newspaper article about the failure of the miners to receive higher wages,and Frundell said to him, "There you are. That will show you the union can'tdo ,you any good" ; that at another time, Frundell asked him if he still belonged° IIillan was employed by the respondent from April 1942 to sometime in February 1943,in the poultry department.7 Parratt was employed by the respondent from April 1942 to the first part of March1943 In the creamery department. CONCORDIA CREAMERY COMPANY657to the Union, and upon being told that he did, Frundell said "What do youexpect to get out of it? . . . Don't you know all those guys want to do is to getyour money and leave with it? . . . If they sell you the union and leave town,what have you got?" Frundell further said to him, "You have a lot of friendshere in the plant...Mr. Edquist is your friend.If you go aheadand jointhis union, you are just putting a wall between yourself,and that's a slap inMr. Edquist's face" ; that on February 24 Frundell came up to him while hewas at work and read to him the February handbill, a"copy of which Frundellhad in his hand, and criticized several of the statements therein ; that Frundellsaid"Ifwe wanted to, we could made it pretty tough for those guys. Theyhaven't got Alliance organized yet" ; that the next day after the union meetingon February 25, Frundell asked him if he had attended the meeting,how manyof the employees were there,and who they were : that he replied, he andapproximately 20 others were there, but only one, Ralph Minard, was from thecreamery department;that the day after another union meeting, which washeld on March 4, Frundell started another conversation with him in regardto the February handbill,and said to him, "Hey, do you know they've got one[union]at Crete? . . . They're not satisfied with it up there, the boys at Cretewere drawing 42 cents, and all the union ever got them was 44 cents.All theyraised them was 2 cents.That wasn'tmuch of a raise . . . They're sick of itup there.They never got over a 2-cent raise" ;that Frundell further told himthat after the Crete employees joined the Union the hours were reduced to 40a week and that some of the employees had to quit and seek work elsewherebecause they could not make a living at the Crete wages ; that Frundell also toldhim that it would cost $25 to join the Union and at least $5 a month to main-tain his membership.Parratt further testified that Frundell asked him whatgood he expected to get out of the Union;that he replied,possibly there wereseveral benefits, for example, that the employees had no guarantee that therespondent would not lay them off after the war and hire the returning servicemen, in which event the Union might protect them,that Frundell replied "Wewon't do that.And if we did,what can the union do about it? They can'tput you back to work...Well, the union can't do you any good there."Ralph Minard8testified that during February and March he had six or eightconversations about the Union with his foreman, William Frundell, in the plant ;that on one occasion Frundell called his attention to an article in the TopekaState Capitol newspaper in regard to some labor legislation in Kansas,and thatFrundell said to him "that shows you the union can't get you any place, be-cause .. ." ; that usually the next day after a meeting of the Union,Frundellwould make some remark about the meeting, such as "There wasn'tmuch of aturn-out at the meeting last night.There wasn'tmany of them falling forthe union" ;that he had never told Frundell how many persons attended theunion meetings;that on another occasion Frundell told him that the $25 theUnion charged would go out of the country and "wouldn'tdo anybody anygood,and then they would soon leave, and there you were" ; that Frundell alsotold him that he could not get the raise in.wages stated in the February hand-bill,that, in fact,60 cents an hour was all that he was getting ; that Frundellfurther said to him, in reference to the February handbill, "If they want toget tough,we can get tough, too.We can make you work right up to quittingtime, instead of going to the dressing room and having 10 minutes until you getout."8Minard was employed by the respondent from November 1942 to March 23, 1943, firstin the poultry department and then in the creamery department. a658DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrundell made no substantial denial of the testimony of Parratt and Minard.In respect to his conversation with Parratt, Frundell testified as follows :Q. You didn't have any conversation with him trying to preventhim fromjoining the union?A. No, I did not.He was a great fellow to talk, and I was a kind of adaddy to him, and we would discuss those things. Sometimes he wouldstart it, and sometimes I would.Frundell admitted that he asked Parratt why he thought he would be bene-fited by joining the Union and that he talked more to Parratt about the Unionafter he "was pretty sure" that Parratt had joined the Union. Frundell ad-mitted that he talked to Parratt about the February handbill but that he didnot remember showing Parratt a newspaper item in regard to the coal miners'strike.He further admitted that he told both Parratt and Minard that he didnot think they were going to gain so much by belonging to the Union.How-ever, he denied that he told Minard that the Union "would-make away with theunion dues."In view of the entire record, and from his observation of the witnesses, theundersigned credits the testimony of Parratt and Minard and finds that Frundellmade the statements substantially as testified to by'Parratt and Minard.According to the undenied testimony of Nielubowski, which the undersignedcredits, on or about March 3 Nielubowski and T. L. Lloyd, international vice-president of the Union, were walking on the public sidewalk, which ran along-side of the respondent's dock at the Concordia plant, and one of them said totwo employees who were working on the dock, "It's kind of cold to work to-night."Thereupon Foreman Phillips came out of the office and said to Nielu-bowski and Lloyd "You get the hell out of here before I call the officers of thelaw."Nielubowski and Lloyd said they would remain as they had done nothingwrong.Phillips then went back into the office and presently came out and toldthem that the officers of the law were busy.Nielubowski recognized Phillips ashe had seen him before. Phillips had seen Nielubowski before when the latterwas distributing union handbills at the plant.According to the undenied testimony of Rarick, which is credited by theundersigned, about March 10 Lyle Carmichael, the respondent's Concordia plantpersonnel director, questioned Rarick about the rumor that he, Rarick, was theringleader in the Union and that he had told the employees they had to jointhe Union or quit work. Rarick denied the accusations. Carmichael said itwould make no difference to him whether the employees joined the Unionor not.Carmichael further said to Rarick "What good is the union doing you?Well, I think Erhart [Edquist] can do as much for you as the union can." Car-michael admitted having had a conversation with Rarick in which he toldRarick that "remarks had been made about his talking among the employeesabout labor unions."There is no merit in the contentions of the respondent that once having in-formed its supervisory staff that itj attitude toward the Union was neutral,its liability under the Act ceased, and whatever the foreman said to the employeesabout the Union, was their own opinion ; that the employees knew it made nodifference to the respondent whether they joined the Union or not, and there-fore they could not be coerced by anything the foremen said ; that the conversa-tions with the employees about the Union, engaged' in by the foremen, were withemployees who had already joined the Union and therefore they were not in-fluenced by what was said. The undersigned finds that the respondent, by thestatements and acts of Frank Phillips, William Frundell, Arnold Schroeder andLyle Carmichael, described above, interfered with, restrained, and coerced its CONCORDIA CREAMERY COMPANY659employees in the exercise of the rights guaranteed in Section 7 of the Act. Thecomplaintallegedthat the respondent required employees, who were members ofthe Union, to work at a time when they were planning to attend a scheduledunion meeting.The evidence does not substantiate this allegation.The factsdisclosedin the record are that the Union distributed handbills advising that ameeting would be held on March 4 at 8 p. in.; that on that day, Foreman Phillipsrequested Barker, Walden, and Rarick, all employees in the poultry department,towork overtime that night, because the respondent had an orderfor a car-load of eggsto go to the Army, and it was necessary to work overtime to get itready.At that time there were 18 or 20 employees in the poultry departmentand 6or 8 of them were members of the Union, but only 3 of them were askedto work overtime.Barker told Phillips that he wanted to get off at 8: 00 p. m.Phillips did not say anything.Barker left at 8: 00 p. in. and went to the unionmeeting.Walden testified that he nailed egg cases until 8:00 p. in. becausehe had gotten behind that day and had to 'catch up. He left at 8:00 p. m,and went to the union meeting. Rarick told Phillips that he had a date at8: 00 p. in. and Phillips said nothing.Rarick worked until 8: 00 p. in. and wentto the union meeting.The respondent made no complaint whatsoever againstthese employees for stopping work at 8: 00 p. m. and attending the union meeting.It was not unusual for employees to work overtime on occasions, and most of themwere glad to get overtime work, as it paid time and one-half.The undersignedfinds that these employees were not requested to work overtime in order to pre-vent them from attending the union meeting, and that by this request, the respond-ent has not interfered with, restrained, or coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section 1, above,have a close, intimate, and substantial relation 'to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices,within the meaning of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the evidence does not sustain the allegation of the com-plaint that the respondent engaged in unfair labor practices within the meaningof Section 8'(1) of the Act, by requiring Pearl Barker, Walter Walden andAlfred Rarick to work overtime on March 4, 1943, the undersigned will recom-mend that this allegation of the complaint be dismissed.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAw1.Amalgamated Meat Cutters and Butcher Workmen of North America, affil-iated with the American Federation of Labor, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in540612-44-vol. 51-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.The respondent has not, by requiring Pearl Barker, Walter Walden andAlfred Rarick to work overtime on March 4, 1943, engaged in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Fairmont Creamery Company, doingbusinessas Concordia Creamery Company, at Concordia, Kansas, and its officers,agents, successors, and assigns shall:1.Cease and desist from :-(a) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places throughout its plant at Con-cordia, Kansas, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) of the aforesaid recommendations.(b)Notify the Regional Director for the Seventeenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply therewith.It is further recommended that the complaint insofar as it alleges that therespondent, by requiring Pearl Balker, Walter Walden and Alfred Rarick to workovertime on March 4, 1943, has engaged in unfair labor practices within themeaning of Section 8 (1) of the Act, be dismissed.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of the-National Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the National Labor Relations Board,Washington, D. C. an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.W. P. WEBB,Trial Examiner.'Dated June 16, 1943.